Citation Nr: 1758633	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  04-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Kevin Janey, Agent


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  During the pendency of this appeal, the Veteran's claims folder was transferred to the Pittsburg RO Foreign Cases Division as the Veteran resides in Germany.

This matter was previously before the Board in November 2007 and October 2014.  In both instances the matter was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Subsequent to the Board's previous remand the RO issued a rating decision increasing the Veteran's disability rating for pseudofolliculitis barbae from noncompensable to 10 percent effective the date of the Veteran's claim, December 06, 2012.  As the increase does not represent the maximum rating available for the condition, the Veteran's claim for higher evaluation remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the entire period on appeal the Veteran's pseudofolliculitis barbae has been manifested by a skin disorder affecting at least five percent, but less than 20 percent of exposed areas.

2.  For the entire period on appeal the Veteran's pseudofolliculitis barbae has not been manifested with three or four scars that are unstable or painful.


CONCLUSION OF LAW

1.  For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 10 percent initial disability rating for pseudofolliculitis barbae for the entire rating period from December 06, 2002, currently rated under  38 C.F.R. § 4.118, DC 7806 (Dermatitis or eczema).  Under DC 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas are affected; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

In July 2003 the Veteran underwent a VA skin examination but the examiner did not document the Veteran's pseudofolliculitis barbae condition, despite a diagnosis and indications of symptoms manifesting on the Veteran's neck area.  In correspondence dated November 2008 the Veteran represented that his doctors had informed him that there was no medication or treatment that could be offered for his pseudofolliculitis barbae "as the condition still stands with no changes."

January 2010 private medical records from January 2010 provide that there are findings of "post-inflammatory hyper-pigmentations and partially sunken scars with S/P acne vulgaris" localized on the face and upper-back.  

In April 2010 the Veteran submitted multiple photos, including photos of the Veteran's neck showing multiple "shaving bumps."  In May 2010 these images were analyzed by Dr. J.B. in an examination.  Regarding the pictures of the Veteran's face and head Dr. J.B. indicated that there were multiple "caved in scars with sending post acne" present on the Veteran's cheeks.  The beard area had "follicular papules and retrograde subsequent ingrown beard hair."  The examiner further noted that there was "no findings of deep red-inflammatory nodes or folliculitis" and "no evidence of tenderness."  Hair growth in the area was described as less hair under the chin compared to the "lateral area of the beard" and that in general the Veteran's facial hair growth was distributed relatively equal with no abnormal bald spots or ulcerations.  Some perifollicular scarring from ingrown beard hair on the chin and beard area was noted with some, then current, functional limitation in the form of difficult shaving.

In August 2016 the Veteran underwent a VA examination for pseudofolliculitis barbae.  Regarding scarring the examiner did not find any scars of the neck or face associated with pseudofolliculitis barbae.  The examiner indicated that that the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition in the form of Levofloxacin and Cotrimoxazole, taken on a constant or near-constant basis.  There were no debilitating episodes indicated in the previous 12 months.  The examiner described the total body and exposed body area affected by pseudofolliculitis barbae as 5 percent or greater but less than 20 percent, only present on the Veteran's neck.

After a review of all the evidence, both lay and medical, the Board finds that the criteria for a disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met or more nearly approximated for any part of the period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.118.  As discussed above, the next higher (30 percent) rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118. 

The weight of the evidence shows that, for the entire initial rating period, the Veteran's pseudofolliculitis barbae has affected less than 20 percent of the entire body or exposed areas that are required for the next higher rating (30 percent) rating under DC 7806.  The Veteran is competent to testify as to his skin symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  However, the Veteran has not alleged that the pseudofolliculitis barbae affected more than 20 percent of the entire body or exposed areas, and the evidence of record does not otherwise support such a finding.  The evidence also reflects that the Veteran was not treated with systemic therapy such as corticosteroids or other immunosuppressive drugs during any part of the initial rating period from April 22, 2011.  38 C.F.R. § 4.118, DC 7806.

The Board has considered whether an alternative rating under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118, DC 7806.  There is nothing in the evidence of record indicating that the Veteran's pseudofolliculitis barbae has resulted in scarring of the head, face, or neck that resulted in visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features or with two or three characteristics of disfigurement, or at least three or four scars that are unstable or painful.

Based on the above, the Board finds that, for the entire rating period on appeal, the Veteran's disability picture more nearly approximates the criteria for a 10 percent disability rating for pseudofolliculitis barbae; therefore, a disability rating in excess of 10 percent must be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


